Citation Nr: 1519778	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served in active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains duplicative or non-relevant documents with respect to this appeal.

The Veteran's claims were remanded by the Board in September 2013 and January 2015.  The Board notes that the agency of original jurisdiction complied with the Board remands and obtained the Veteran's VA medical records.  Furthermore, a new VA medical opinion was obtained and the Veteran was issued a supplemental statement of the case.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In March 2015 the Veteran submitted additional argument along with duplicates of evidence previously considered by the RO.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not causally or etiologically related to service and did not manifest within one year of the Veteran's discharge from service.
 
2.  Tinnitus is not causally or etiologically related service and did not manifest within one year of the Veteran's discharge from service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2011, prior to the September 2011 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also notified him how ratings and effective dates are assigned.   

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA a audiological examination and VA audiological opinions have been obtained.  The Veteran has submitted private medical evidence in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d);  see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

With regard to in-service audiometric testing, the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization ) or ANSI (American National Standards Institute) units.  38 C.F.R. § 3.385.  Audiometric testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.

III.  History and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran has reported that he was exposed to the loud noises of whining radar tubes, noisy vacuum cleaners, noisy communication head-sets, sirens, and noisy television sets during service.  The Veteran's DD-214 indicates that he was a Hercules missile fire control crewman.  The Board must determine whether a nexus exists between the current bilateral hearing loss and tinnitus disabilities and the reported in-service noise exposure.

January 1966 audiological testing for enlistment to service indicates that the Veteran had auditory thresholds of 0, 0, 0, and 5 decibels in the right ear, and auditory thresholds of 10, 0, 0, and 5 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  As the audiological testing is dated prior to November 1, 1967, the Board notes that the Veteran's audiological results were reported in ASA units.  Converted to ANSI units, the November 1970 audiometric results are 15, 10, 10, and 10 decibels in the right ear, and 25, 10, 10, and 10 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.
 
The Veteran was provided an annual examination in September 1970 at which time he was noted to have auditory thresholds of 10, 0, 0, 10, 10 and 10 decibels in the right ear, and auditory thresholds of 15, 5, 5, 10, 15 and 25 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  

In June 1971, the Veteran was provided a final audiometric examination for separation from service.  This examination revealed the Veteran to have auditory thresholds of 5, 5, 5, 15, 5 and 10 decibels in the right ear, and auditory thresholds of 15, 5, 5, 15, 15 and 15 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  At the time the Veteran checked off boxes denying ever having had hearing loss, running ears, or ear trouble.  
 
In June 1987 the Veteran was hired by a private company which tracked his hearing acuity on a periodic basis.  The June 1987 audiometric examination revealed the Veteran to have auditory thresholds of 10, 15, 10, 15, 15 and 20 decibels in the right ear, and auditory thresholds of 15, 10, 10, 20, 10 and 20 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  Subsequent periodic audiometric examinations revealed the Veteran to have normal hearing for VA purposes until March 1996, at which time he was shown to have left ear hearing loss.  The periodic testing first reveals right ear hearing loss for VA purposes in June 1998.

The Veteran first submitted a claim for service connection for hearing loss and tinnitus in April 2011.  He was provided a VA audiological examination in July 2011.  He reported that he was a radar operator in the Army.  He also stated that after service he worked in a noisy factory for 23 years.  The Veteran reported that he had had bilateral tinnitus for a long time.  The examiner opined that it is as likely as not that the Veteran's tinnitus is associated with the hearing loss.  The July 2011 audiometric examination revealed the Veteran to have auditory thresholds of 25, 40, 40, 35, and 45 decibels in the right ear, and auditory thresholds of 25, 40, 40, 35, and 50 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The VA audiologist opined that the Veteran's hearing loss and tinnitus were not caused by or a result of the (in-service) noise exposure.  His rationale was that the Veteran's hearing was within normal limits at the time of his separation from service.  In March 2013 the VA audiologist who performed the July 2011 VA examination reviewed the Veteran's claims file and stated that his opinion remained the same.  

The Veteran's claims file was reviewed by another VA audiologist in November 2013.  The VA examiner noted that enlistment physical in January 1966 indicated hearing within normal limits bilaterally.  She further noted that subsequent hearing tests during service also revealed hearing within normal limits bilaterally.  The VA audiologist stated that the audiometric results revealed no significant shifts in hearing thresholds during military service.  She went on to note that baseline audiometric results obtained upon civilian employment in June 1987 revealed hearing within normal limits.  She further noted that the June 1987 hearing thresholds were consistent with (within 5 to 10 decibels of) thresholds obtained on the June 1971 separation examination.  She also noted that the periodic employment testing documented shifts in the Veteran's hearing thresholds over time.

In a December 2012 VA Form 9, the Veteran asserted that his hearing was very good on enlistment and that at discharge there was a 10-15 decibel loss shown, providing a threshold shift in loss.  He asserted that this indicated a military cause of his hearing loss and tinnitus.  He further asserted that the civilian private testing (June 1987) verified that a threshold shift existed upon employment.  He maintains that those records and the military separation physical together with the (July 2011) VA examination shows a hearing loss and verifies the existence of tinnitus.  

In a December 2013 letter the Veteran stated that although he worked for companies that had a few noisy departments, he was in management and was provided a quiet office.  He reported that when he went into the noisy areas he wore the strictly enforced mandatory hearing protection.  He also asserted that when he returned from Korea in 1971 he was tested and at that time had hearing loss and ringing in his ears.  He maintained that he had hearing loss that progressed during service.

In a March 2015 statement in support of claim the Veteran asserted that his entrance examination in 1966 showed a maximum loss of 5 decibels at 4000 Hertz (bilateral) and 10 decibels in the left ear at 500 Hertz.  He noted that the remainder of his hearing was at 0 decibels.  He went on to state that the September 1970 annual examination showed a pattern of loss with a 10 decibel loss almost across the board, a 15 decibel loss in the left ear at 4000 decibels, and a 25 decibel loss in the left ear at 6000 decibels.  He went on to assert that this pattern of loss exhibited prior to exit from the military, combined with the current hearing loss shown, and his lay statement that he had very little noise exposure following service, should be enough to exhibit the connection of hearing loss to military service.  

Although the Veteran asserts that his September 1970 and June 1972 in-service audiometric examinations reflect that he had developed hearing loss, this is incorrect.  All the audiometric tests during service reflected normal hearing.  The Veteran seems to assert that any measurement higher than 0 decibels reflects abnormal hearing.  This is not the case.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, the July 2011 and November 2013 VA audiologists specifically stated that the Veteran had normal hearing during service.  

The Board also finds that the Veteran's assertions that there was a significant threshold shift decrease in his hearing acuity during service are incorrect.  When the Veteran's January 1966 ASA auditory thresholds are converted to ANSI auditory thresholds (see above) a comparison with the later in-service audiological findings shows no decrease in auditory acuity.  Furthermore, the November 2013 VA audiologist stated that there were no significant shifts in hearing thresholds during military service.  

The most probative evidence of record fails to show that hearing loss first manifested during service or within the first post service year.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.  The STRs showed normal hearing and private hearing tests during the late 1980's showed that the Veteran continued to have normal hearing many years after discharge from service.  The Board has considered the Veteran's lay statements asserting that he has had hearing loss and tinnitus since service.  However, the STRs show no complaints of hearing loss or tinnitus, all auditory tests during service showed normal hearing, and the Veteran denied ever having had hearing loss, running ears, or ear trouble when examined for discharge from service.  This contemporaneous evidence contradicts the Veteran's current assertions and thus the Board does not find the Veteran's reported history of hearing loss and tinnitus ever since service to be credible.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable.  

The Veteran has stated that his in-service noise exposure has caused his current bilateral hearing loss and tinnitus.  However, he is not competent to opine as to a causal relationship between any in-service noise exposure and his bilateral hearing loss and tinnitus, as such determinations requires medical expertise regarding the inner workings of the ears.  See Jandreau, 492 F.3d at 1377.  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions.

In this case the most probative evidence of record is the opinions of the July 2011 VA audiologist who examined the Veteran, and the November 2013 VA audiologist who reviewed his medical history.  These audiologists opined that the Veteran's current hearing loss and tinnitus are unrelated to the Veteran's military noise exposure.  The November 2013 VA audiologist provided a thorough rationale for her opinion.  She noted that the Veteran had normal hearing during service and that there were no significant shifts in hearing thresholds during military service.  She also noted that there were no significant shifts in hearing between 1971 and 1987.  She then noted that the Veteran's hearing loss began during his civilian employment.   

The November 2013 VA audiologist also noted that the Veteran did not identify an injury, event, or illness associated with the onset of the tinnitus.  She further stated that although the exact etiology of tinnitus is unknown, it is most often associated with hearing loss.  Given that the records clearly show that the hearing loss did not begin in the military service and that it did begin during the Veteran's civilian occupation, she opined that it is less likely than not that the tinnitus was caused by or related to military noise exposure.  

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran's bilateral hearing loss and tinnitus are unrelated to service.  The Veteran has not been found to be credible, there are medical opinions against his claims, and there are no medical opinions in support of his claims.  As the preponderance of the evidence is against the claims, service connection for bilateral hearing loss and tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


